Citation Nr: 1527152	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO. 14-05 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1969 to June 1971 and had other periods of unconfirmed active and reserve duty. The Veteran died in June 2010. The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for the Veteran's cause of death.

Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran died of respiratory failure with a contributing cause of Shy Dragger Syndrome/Multiple System Atrophy (MSA) in June 2010.
 
2. Service-connected Parkinson's disease contributed materially and substantially to the cause of the Veteran's death. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the claimant with the development of facts pertinent to her claim. Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the appellant's claims is required at this time. 

Service Connection for the Cause of the Veteran's Death

The claimant, who is the surviving spouse of the Veteran, contends that her husband died due to a disease or injury incurred in military service. A death certificate dated in June 2010 indicates that the Veteran died in June 2010. The cause of death was respiratory arrest due to or a consequence of pneumonia, due to or a consequence of aspiration, and that MSA was a significant condition contributing to the Veteran's death. No autopsy was performed.

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312. 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause. In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. 

In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4) (2013).

The RO obtained a VA opinion regarding the claimant's assertions. The July 2011 VA opinion concluded that the Veteran's service-connected Parkinson's disease was less likely than not a contributing factor in his death but that MSA did contribute to his death. The examiner found that the course of the Veteran's illness was most consistent with Shy-Drager syndrome (MSA). The course was rapidly progressive, did not respond well to anti-Parkinsonian medication, led to severely impaired mobility, and swallowing difficulties likely contributing to the Veteran's death from aspiration pneumonia.  

The Veteran received a VA examination in April 2010. The examiner did not distinguish between the diseases, repeatedly referring to the Veteran's diagnosis as "Shy-Drager-Parkinson's Syndrome". 

The claimant obtained an expert medical opinion from Dr. H.S. concerning the relationship between MSA and Parkinson's disease. The May 2014 opinion of Dr. S. stated that MSA is closely related to Parkinson's disease and that the disease process is also very similar. The diseases share many clinical features. A patient with MSA demonstrates many of the cardinal features of Parkinson's disease. However, the patient with MSA has additional symptoms. Pathologically, the diseases are similar. Both diseases are diagnosed from medical history and neurological examinations and there exists no laboratory test for either disease. He concluded the diseases are so closely related that "the [Veteran's] treating physician could not separate the problems covered by the diseases and neither can I. I do not believe that it is possible for anyone to do so. The most accurate statement which can be made is that both diseases combined to cause death. The Parkinson's disease had already significantly debilitated and weakened this man before the MSA was ever diagnosed. The Parkinson's clearly left him less able to resist the effects of the MSA." 

It is clear that each physician considered the pertinent medical history and facts; they simply disagreed as to whether the Veteran's service-connected Parkinson's disease contributed substantially to his death. 

Affording the claimant, the Veteran's surviving spouse, the benefit of the doubt, due to the equipoise in the etiological opinions of record, the Board finds that the Veteran's service-connected Parkinson's disease contributed substantially to his death. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990). Thus, service connection for the cause of the Veteran's death should be granted.


ORDER

Entitlement to service connection for cause of the Veteran's death is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


